Citation Nr: 1403811	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-38 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for psuedofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for dermatitis of the hands.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1989 to April 1993. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Procedural history

In a December 1993 rating decision, the RO awarded the Veteran service connection for sycosis barbae and dermatitis of the palms of the hands.  Noncompensable [zero percent] disability ratings were respectively assigned.

The Veteran filed a claim seeking increased disability ratings for his service-connected skin disabilities in January 2004.  The RO increased both of the Veteran's skin disability ratings from zero to 10 percent in the above-referenced June 2004 rating decision.  The Veteran disagreed with the RO's assigned ratings, and perfected an appeal as to both issues.

In a December 2007 decision, the Board continued the 10 percent disability ratings assigned to the Veteran's service-connected sycosis barbae and his dermatitis. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in January 2009, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board did not satisfy VA's duty to notify [the Veteran] in accordance with the provisions of the Veterans Claims Assistance Act [VCAA]."  See The January 2009 Joint Motion, page 2.  In a February 2009 Order, the Court vacated the Board's December 2007 decision and remanded the case.

In June 2009, the Board remanded the Veteran's skin disability claims so that the Veteran could be afforded adequate VCAA notice.  Subsequently, in October 2010, the Board remanded the Veteran's claims for a second time so that the Veteran could be scheduled for an updated VA skin examination.  While it appears that the Veteran did show for a skin examination at some point following the Board's October 2010 remand, a formal examination report was not incorporated into the Veteran's claims folder.  The Board remanded the Veteran's appeal again in March 2012 so that the report of such examination could be associated with the folder, and so a new VA skin examination could be scheduled.  In September 2012, the Veteran was afforded a new VA skin examination; however, the report was incomplete.  In December 2012, the Board remanded the claims again so that the report of the 2010 examination could be associated with the folder, and so a new VA skin examination could be scheduled.  A record in the claims file indicates the Veteran did not report to scheduled May 2013 VA skin examination.  The Board remanded the claim again so that the 2010 report could be obtained and the Veteran could be scheduled for an additional examination.

The issues of entitlement to a rating in excess of 10 percent for dermatitis of the hands and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psuedofolliculitis barbae covers between 20 to 40 percent of exposed skin.


CONCLUSION OF LAW

The criteria for a 30 percent, but not greater, rating for the service-connected sycosis barbae have been met.  38 U.S.C.A. § 1155 (West 2002 & 2012); 38 C.F.R. § 4.118, Diagnostic Code 7800-7806 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A July 2009 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates. 

The Board also notes that the October 2004 and December 2011 statements of the case set forth the pertinent criteria for rating skin disability, including the criteria for skin disabilities both before and after October 23, 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, VA medical records, and VA examination reports.  The Veteran underwent VA examinations in 2004, 2005, 2010, 2012, and 2013.  As noted in prior remands, the 2012 examination was not adequate for rating purposes because it was not provided during active disease.  The 2010 examination report has finally been added to the claims file as well.  The 2013 examination report is adequate for determining the current level of severity of his sycosis barbae.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In June 2004, the RO assigned a 10 percent rating under Diagnostic Code 7806, effective January 12, 2004.  

The Board notes, the schedule for rating disabilities concerning the evaluation of scars was amended effective October 23, 2008.  A Veteran, however, may request review under the revised scars criteria irrespective of whether his or her disability has worsened since the last review.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Thus, all Diagnostic Codes discussed below are the versions in effect prior to October 23, 2008.

Diagnostic Code 7806, which governs dermatitis or eczema, provides a 10 percent rating when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affect, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12 months.  A 30 percent rating is for when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of sex weeks or more, but not constantly, during the prior 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Diagnostic Code 7800, which governs disfigurement of the head, face, or neck, a 10 percent evaluation is warranted for one characteristic of disfigurement.  A 30 percent disability rating is warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating was warranted when there was visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.

Factual Background and Analysis

The Veteran appealed the 10 percent rating assigned for his sycosis barbae because he felt that his conditions were "active" and worse than the 10 percent assigned.

In February 2004, the Veteran was afforded a VA skin examination where he complained of scars on his face and neck which resulted from shaving in service.  He continued to have problems with beard bumps and scarring.  His beard continued to bleed and itch, and was "uncomfortable" with "bumps and swelling."  The examiner noted that follicular papules on the left cheek covered 5 percent of the Veteran's "exposed" skin, and papules on the right check covered another 2 percent of his "exposed" skin.  His neck contained papules which covered another 6 percent of his "exposed" skin.  The examiner found that the sum of the follicular papules and some minor scarring covered 13 percent of his "exposed" skin.  

A July 2005 VA examination noted that papules on the Veteran's cheeks covered 0.5 percent of his body surface area, with neck papules adding another 2 percent total body surface area.  "Therefore 30 percent of his exposed skin that is above the neck is covered by acne keloidalis nuchae lesions."  He was noted to have psuedofolliculitis barbae of the face and neck, and some acneform features of the facial component of the psuedofolliculitis barbae.

The November 2010 VA examination was found and added to the claims file.  The Veteran reported using coca butter, Vaseline, triamcinolone cream, and hydrocortisone cream to treat his skin ailment, although the examiner thought that many of these would exacerbate his symptoms.  Regarding his psuedofolliculitis barbae, the Veteran continued to get face and neck bumps, and "the back of the scalp is now involved" as compared to the 2005 examination.  Growing hair in a beard did not help as he continued to get puss bumps and his beard was itchy.  He reported that sometimes the bumps would become red and inflamed, small bumps occur above the upper lip, and on the cheeks occasionally.  They are painful, and sometimes his wife drains them.  On physical examination, the Veteran had 49 papules on the left lower half of his face, 20 on the right lower half of his face, and 40 on his anterior neck covering an additional 15 percent of his "exposed" skin.  He had four round facial scars in the beard area: two 2mm on the left, and 4mm and 6mm, with a slight depression noted.  The back of the head included a 1cm scar, slightly hypopigmented, a 5mm red and dark mixed follicular nodule, and 30 tiny papules, covering an additional 5 percent of exposed skin.  The examiner found that "adding 15 percent of the lower half of the face and neck with the 5 percent of the posterior neck and occiput, [is] 20 percent of exposed skin involved with psuedofolliculitis barbae and/or acne keloidalis nuche, closely related diseases, which are compatible with" the rash reported in service.

In September 2012, the Veteran was afforded a VA examination.  Despite numerous VA records of rashes, moles, scars, and papules, the VA examiner found that the Veteran did not have any active skin disorder.  The examiner noted the "skin of the face and beard area devoid of papules, pustules, no postinflammatory hyperpigmentation.  There is no disfigurement or scarring of the face."  

In August 2013, the Veteran was afforded an additional VA skin examination.  The examiner noted that the Veteran's follicular papules disfigured his head, face and neck with discoloration, and covered an area of 238 sq. cm.  He did not have any systemic manifestations such as fever, weight loss of hypoproteinemia associated with his skin disorders.  He was treated with topical terbinafine cream on a near-constant basis.  His eczema was noted to affect five to 20 percent of his exposed body area.  

Based on a review of the VA examination reports and VA treatment records the Veteran's psuedofolliculitis barbae meets the criteria for a 30 percent rating, throughout the period on appeal.  The 2005 VA examiner noted that "30 percent of his exposed skin that is above the neck is covered" by his psuedofolliculitis barbae or a related acne.  During his 2004 examination, 13 percent of his exposed skin was covered.  In 2010, a total of 20 percent of his exposed skin was covered.  The 2013 examiner noted that 238 sq. cm of his head, face and neck were covered by his psuedofolliculitis barbae and associated acne.  The Board finds that these results more nearly approximate the criteria for a 30 percent rating during the entire claims period.  Is so finding, the Board acknowledges that the specific 20 percent coverage was not recorded until the 2010 examination; however, it is unclear as to whether the 2010 represent sustained improvement or that his symptoms temporarily subsided.  Thus, the Board will afforded the Veteran the benefit of the doubt that and conclude that the criteria for a 30 percent rating were met throughout the appeal period.  

However, at no point did the Veteran meet the requirements for a 60 percent rating under Diagnostic Code 7806 because his psuedofolliculitis barbae did not cover more than 40 percent of his exposed skin, 40 percent of his total skin, or require near-constant systemic therapy.  The medicines used to treat the Veteran's skin conditions are not systemic, and he buys many of his treatments over the counter.

The Board considered whether an increased rating could be provided based upon the criteria under Diagnostic Code 7800 for scars of the head, face and neck.  While the 2013 VA examination reveals that the Veteran had disfigurement of his head, face and neck with discolored papules on 238 sq. cm., this would only provide two of the 8 characteristics of disfigurement (skin discoloration in an area exceeding 39 sq. cm. and abnormal skin texture in an area exceeding 39 sq. cm).  Disfigurement of the head, face and neck with two or three characteristics of disfigurement warrants a 30 percent rating.  The Veteran does not have the four of five characteristics of disfigurement necessary for an increased rating of 50 percent.

Next, the Board has considered whether an even higher rating in excess of 30 percent is warranted under Diagnostic Codes 7801 through 7805 for scars.  However, the areas affected by the Veteran's skin disability are limited to the head, face and neck according to the VA examiners, so Diagnostic Codes 7801 and 7802 are not applicable.  Moreover, the Veteran's psuedofolliculitis barbae are not scars that are not unstable or painful, nor do they cause limitation of function or motion, so Diagnostic Codes 7804 and 7805 do not apply.  38 C.F.R. § 4.118.  

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent evaluation for psuedofolliculitis barbae have been more nearly approximated for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the psuedofolliculitis barbae, described as painful and disfiguring, are contemplated by the schedular criteria.   Additionally, the Board considered the application of other skin regulations in pursuit of the highest rating available for the Veteran.  Therefore, referral for extra-schedular consideration is not appropriate.


ORDER

Entitlement to a rating of 30 percent, and no higher, for psuedofolliculitis barbae is granted.


REMAND

Dermatitis of the hands

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the 2012 and 2013 Board remands, the Board directed the VA examiner to review the Veteran's various diagnoses and determine if they were singular or a systemic disease.  The 2013 examiner addressed psuedofolliculitis barbae separately from cellulitis of the toe and eczema.  The 2013 examiner noted that the Veteran's eczema affected more than his hands.  The Veteran is currently service-connected for dermatitis of the palms of the hands.  The examiner addressed a rash on his legs as well.  VA treatment records include various diagnoses for the Veteran's body skin disease (as opposed to his psuedofolliculitis barbae of the head, face and neck).  A review of the 2013 examination report does not include a statement as to whether the Veteran's skin disorders on other parts of his body (hands, legs) are all part of the same diagnosis or if they are singular disorders.  Although the Board's lengthy directives were reprinted at the end of the 2013 examination, the opinions were not actually provided.  Lastly, the Veteran's diagnosed eczema physical dimension were listed in terms of sq. cm., however, the rating criteria call for this information to be provided in percentages.  As such, the claim must be remanded again.

TDIU

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this remand.  As the claim for TDIU is being remanded, the Veteran should be provided notification regarding the evidence necessary to establish TDIU.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  Here, the Veteran has stated that his disabilities have made him unable to work.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for an additional VA skin examination.  The claims file, virtual records and a copy of this REMAND must be made available to and reviewed by the examiner.

The examiner must address whether any observed skin disorders are a manifestation of the same dermatitis disability that affects the Veteran's palms.  If any noted skin condition is determined to be separate from the Veteran's service-connected disabilities, this should be made clear. 

Essentially, the examiner needs to explain if any dermatitis/eczema located somewhere other than the Veteran's hands is the same skin condition as the service-connected dermatitis of the hands, or is a separate skin disorder.

The examiner needs to provide information on the percentage of total body covered by the skin disorders, and percentage of exposed body covered by the skin disorders.  If the examiner determines that the Veteran has dermatitis/eczema of the hands and other body parts that are manifestations of the same disorder, then the combined areas must be provided in percentages.

4.  The Veteran should be scheduled for any additional VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

5.  Thereafter, the AMC/RO must readjudicate the issues based on all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


